MacLEAN, J. (dissenting).
From.his own account, the plaintiff, stationed and working, as he had been for four months, between the uptown and-downtown tracks, upon both which, as he knew, cars were moving with frequency, looked only at the downtown track, and was struck by one of the uptown cars, to which he gave, and had given, no heed. There was room for him between the two. He was struck, it would seem, because he changed his position after the front of the car had passed him, which position the motorman may well have anticipated he would keep, rather than thrust himself into danger. There is only the happening of the accident from which to attribute negligence to the motorman; nothing from which one may infer care on the part of the plaintiff, but enough to show that, instead of being continuously alert, as he was bound to be, when confroned with continuing peril, he was c'areless, and chiefly brought the harm he suffered upon himself.